Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application and Claims
Claims 21-40 are pending.
Claims 1-20 were cancelled in the Applicant's filing on 11/25/2019.
Claims 21-40 were amended or newly added in the Applicant’s filing on 11/25/2019.
This office action is being issued in response to the Applicant's filing on 11/25/2019.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  
The claim(s) recite(s) a method and/or a system configured to perform a method comprising: receiving, from a requestor, a payment card action request using a payment account of an account holder; generating an authentication request associated with the payment account; transmitting the authentication request to the authentication entity to authenticate the requestor; receiving, from the authentication entity, an authentication challenge based on an authentication profile associated with the account holder stored at the authentication entity; receiving a biometric authentication response from the requestor; transmitting, to the authentication entity, the biometric authentication response; and in response to receiving, from the authentication entity, an authentication result indicating that the requestor is the account holder, proceed with processing the payment card action request to distribute the payment card.
These limitations, as drafted, recite a method and/or a system configured to perform a method that, under its broadest reasonable interpretation, covers a series of steps instructing how to transfer messages and/or data for authentication purposes, which is a mental process and thus grouped as a certain method of organizing human activity. Accordingly, the claim recites an abstract idea.
This abstract idea is not integrated into a practical application because it fails to recite any computer components beyond that of generically recited computer elements, such as a user interface, a 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the using a processor to perform the process amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.
Dependent Claim(s) 22-28, 30-35 and 37-40 and recite claim limitations that further define the abstract idea recited in respective independent Claim(s) 21, 29 and 36. As such, the dependent claims are also grouped as certain methods of organizing human activity and are also an abstract idea utilizing the same rationale as previously asserted against the independent claims.
No additional computer components other than those found in the respective independent claims is recited, thus it is presumed that the claim is further utilizing the same generically recited computer. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application of the judicial exception or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  These claim(s) are also not patent eligible.
Appropriate correction is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites system configure to:
receive, from the authentication computing device, an authentication challenge based on an authentication profile associated with the account holder stored at the authentication computing device;
receive, via a biometric input component of the ATM, a biometric authentication response from the requestor;
transmit, to the authentication computing device, the biometric authentication response; and
in response to receiving, from the authentication computing device, an authentication result indicating that the requestor is the account holder, proceed with processing the payment card action request to dispense the payment card.

Examiner assumes that the authentication challenge is a request for biometric input, that the request for biometric input is relayed to the requestor (thereby prompting a biometric authentication response), and that the authentication result is a comparison between the biometric authentication response and the biometric data contained in an authentication profile. Essentially, Examiner assumes that there is a relationship between the three claim elements – the authentication challenge, biometric authentication response and the authentication result – even though the claims, as written, do not recite a relationship. 
Claims 29 and 34 have similar issues.
Appropriate correction is requested.

Prior Art Rejections
Applicant’s claims would overcome the prior art of record provided that the asserted §112, 2nd Paragraph, Rejections are resolved. No further prior art has been asserted against the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M BORLINGHAUS whose telephone number is (571)272-6924.  The examiner can normally be reached on M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R Merchant can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jason Borlinghaus/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        September 10, 2021